Title: Enclosure: Heman Swift to John Chester, 22 August 1791
From: Swift, Heman
To: Chester, John



Cornwall [Connecticut] August 22d. 1791
Sir

I receiv’d your favour of the 10th. instant, yesterday, and should be very happy to comply with your request in making Out a statement respecting the Manufactures in this County, but am obliged to set out on a journey into the state of Vermont the day after tomorrow which will prevent my being able to get the Necssary information before you will be oblieged to make returns. I consider those matters you mention of very great importance to this State, and wish to pay every attention in my power to ascertain them; I am so well acquainted in the County that I am sure very Little attention is paid to manufactures therein except in the Domestic & Iron manufactures both of which are carried on to considerable advantage; and with suitable encouragement might be increased to considerable perfection, as this County is peculiarly calculated for carrying on the Iron manufacture as there is a great plenty of wood & Ore. There has lately been discovered two beds of ore which I think will prove good: There is in the County one Furnace and twenty six Forges that I recollect, All owned by Individuals, and two Slitting works. The Forges are too many of them Owned by Men that are not Able to stock them well, and of consequence are not carried on to advantage, yet there are others that are carried on to the best advantage: There are other new works Erecting and that branch of business is increaseing fast but in the smaller branches of the Iron Manufactures very Little attention has been paid except in One works where is carried the making of Ancors and Mill Irons: which are carried on to the best advantage. Common bloom Iron is sold at 20/ pr. hundred but the smaller branches are exceedingly Neglected and want encourageing; as to Domestic Manufactures they are carried on in almost every family so far as to make coarse woolen and Linnen cloth for the consumtion of their own family. But the Iron made in this County is principally of the Bloomery kind yet of the best quality. An addition of a Furnice or two I think would be very profitable to increase the Quantity of refind Iron. You will please to excuse the inaccuracy of my information as I am oblig’d to write in haste.
I am sir with every sentiment   of Esteem your Obdt. servt
Heman Swift The Honl. John Chester Esqr.
